SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1229
CA 11-02582
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


JOHN D. JUSTICE, CLAIMANT-APPELLANT,

                      V                                               ORDER

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 116230.)


JOHN D. JUSTICE, CLAIMANT-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PAUL GROENWEGEN OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Court of Claims (Renee Forgensi
Minarek, J.), entered November 17, 2011. The order denied claimant’s
motions to compel disclosure and granted defendant’s motion for a
protective order.

     It is hereby ORDERED that the order so appealed from is unanimously
affirmed without costs.




Entered:    November 9, 2012                    Frances E. Cafarell
                                                Clerk of the Court